Citation Nr: 0328757	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  95-16 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post-concussion 
syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION


The veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision issued by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran requested a hearing in conjunction with his 
appeal in both his February 1995 notice of disagreement and 
April 1995 substantive appeal.  On the day of his scheduled 
August 1995 hearing, the veteran requested that the hearing 
be postponed so that he could obtain more medical evidence.  
In May 1999, the Board remanded this matter so that, in part, 
the veteran could be contacted to determine whether he still 
desired a hearing.  In a May 1999 letter, the RO asked the 
veteran to indicate whether he still desired a hearing.  In a 
June 2003 letter, the veteran was reminded that no response 
had been received to the May 1999 letter.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the issue decided has been developed and obtained, and all 
due process concerns have been addressed.

2.  The veteran's post-concussion syndrome is manifested by 
subjective complaints of headaches, occasionally associated 
with nausea and vomiting.  The veteran also indicated that 
his headaches ranged in frequency to a few a week to one 
every couple of weeks and that he occasionally was prevented 
from going to work due to a headache.  He takes medication to 
aid in control of his headaches.  Physical examination 
revealed normal cortical function and normal cranial nerve 
examination.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for post-concussion syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.14, 4.124, Diagnostic Codes 8045, 8100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the instant case, the veteran asserts that his service-
connected post-concussion syndrome has worsened such that he 
is entitled to a disability rating in excess of 10 percent.

Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was requested, via letter in 
May 1999, to identify medical evidence of treatment for his 
service-connected disability.  He was notified that VA would 
make reasonable efforts to obtain evidence, including private 
records, via the April 2003 Supplemental Statement of the 
Case (SSOC).  The April 2003 cover letter specifically 
informed the veteran that he ultimately had up to one year to 
respond.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, 7008, 7009, 7 010 (Fed. Cir. 
Sept. 22, 2003) (The United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
statutory one-year period provided for response in 
38 U.S.C.A. § 5103(b)(1)).  He was further notified that 
ultimate responsibility for the submission of evidence 
remained with him.  The April 1995 Statement of the Case 
(SOC) notified the veteran of the laws and regulation 
pertinent to his increased rating claim.
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran was afforded a VA examination in March 
2003.  See 38 C.F.R. § 3.159(c)(4) (2003).  The resulting 
report has been associated with his claims folder.  VA 
treatment records have been obtained.  The veteran submitted 
a letter from a VA physician, which was received by VA in 
September 2003 and accompanied by a waiver of prior RO 
review.  The veteran has not identified any evidence not of 
record.  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 

Summary of the Evidence

An April 1993 VA medical record reflects that the veteran was 
treated for a headache that had been controlled with 
medication.

A July 1994 VA discharge instructions medical record 
indicates that the veteran was to be followed on an 
outpatient basis for migraine headaches and he was prescribed 
Tylenol #3.  The VA medical certificate from that same day 
reflects that the veteran had developed a migraine that 
morning.  The veteran was treated with 25 milligrams of 
Thorazine and 50 milligrams of Demerol.

His February 1995 notice of disagreement reflects that the 
veteran indicated that his condition had gotten worse and 
that he deserved more than a 10 percent disability rating.  
His April 1995 substantive appeal reflects that the veteran 
indicated that he deserved a 20 percent disability rating.

A February 2002 VA new primary care patient note reflects 
that the veteran had chronic headaches, neck pain and foot 
pain.  He did not have a primary care physician and did not 
need regular neurology follow-up.  A February 2002 VA 
neurology physician note reflects that the veteran indicated 
that he had over a 25 year history of migraine-like headaches 
and that he had managed most of that time with Tylenol #3 and 
amitriptyline.

A March 2003 VA examination report reflects that the veteran 
indicated that he had headaches associated with nausea and 
vomiting.  He stated that the pain started in the back of his 
head and would move forward but was helped with medication if 
taken immediately.  He indicated that if he waited to take 
medication, it did not help.  The report reflects that the 
veteran also indicated that he had a headache two to three 
times a week but at other time headaches occurred every other 
week or so.  The veteran indicated that while a headache 
lasted all day, he did not have visual problems or motor 
function loss associated with the headaches.  The report 
reflects that the veteran complained of short-term memory 
loss in the preceding years.  The report indicates that his 
medication consisted of Tylenol #3, elavil, dyazide and 
corgard.  A CT of his head in the past was negative.  The 
veteran indicated that headaches prevented him from going 
into work at times.  The report reflects that physical 
examination of the veteran revealed a normal higher cortical 
function and normal cranial nerve examination.  The examiner 
indicated in the report that the veteran was experiencing 
post-concussive syndrome with headache-predominant syndromes 
that were "migraneous" in their character which had 
interfered with the veteran's work activities at times.

An August 2003 letter from a VA physician indicates that the 
veteran was being evaluated at the VA neurology clinic for 
migraine headaches that appeared to be post-concussive.

Legal Analysis

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2003).

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2003).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The veteran is currently evaluated as 10 percent disabled for 
post-concussion syndrome.  Disabilities from a brain disease 
due to trauma may be rated from 10 percent to 100 percent 
disabling in proportion to the impairment of motor, sensory, 
or mental function.  Purely neurological disabilities, such 
as hemiplegia, epileptiform, seizures, facial nerve 
paralysis, etcetera, following trauma to the brain will be 
rated under the diagnostic codes specifically dealing with 
such disabilities.  38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2003).  Brain diseases due to trauma with purely subjective 
complaints such as headache, dizziness, insomnia, etcetera, 
are rated as 10 percent disabling, and no more.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8045 (2003); see also 
38 C.F.R. § 4.130, Diagnostic Code 9304 (2003).  This 10 
percent disability rating cannot be combined with any other 
rating for a disability to the brain trauma.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (2003).  The evidence of 
record reveals that the veteran's post-concussion syndrome is 
manifested by subjective complaints of headaches, 
occasionally associated with nausea and vomiting.  The March 
2003 VA examination report reveals that the veteran 
complained of headaches ranging in frequency to a few a week 
to one every couple of weeks and that he occasionally was 
prevented from going to work due to a headache.  The evidence 
of record reveals that the veteran takes medication to aid in 
control of his headaches.  The March 2003 VA examination 
report reveals objective findings of normal higher cortical 
function and normal cranial nerve examination.  In short, the 
evidence of record reveals that the veteran's post-concussion 
syndrome is primarily manifested by subjective complaints of 
migraine-type headaches.  The evidence of record, including 
the veteran's VA treatment records, the March 2003 VA 
examination report, and the August 2003 letter from a VA 
physician, reflect that the veteran is being treated for 
migraine headaches.  No other diagnosis is found in the 
evidence of record such that a rating for neurological 
manifestation of his post-concussion syndrome is appropriate.  
As such, the veteran's manifestations of his service-
connected disability do not more closely approximate the 
criteria for a disability rating in excess of 10 percent.  
See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8045 (2003).
 
The Board has also considered whether a higher disability 
rating is warranted for the veteran's manifestations of his 
post-concussion syndrome under the criteria utilized to 
evaluate migraines.  A 30 percent disability rating is 
warranted for migraines with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 10 percent disability rating is warranted 
for characteristic prostrating attacks averaging on in two 
months over the last several months.  Less frequent attacks 
are noncompensable.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2003).  In the instant case, the evidence of record does not 
demonstrate prostrating attacks due to the veteran's headache 
manifestations of his post-concussion syndrome.  Instead, the 
evidence reveals that the veteran has migraine-type headaches 
that are treated with medications.  While evidence also 
reveals that the veteran indicated that he was prevented from 
going into work at time due to his headaches, he also 
indicated that his headaches do not result in visual problems 
or motor function loss.  Accordingly, the evidence of record 
does reveal prostrating attacks with such frequency that a 
compensable disability rating would be warranted under 
Diagnostic Code 8100.  As such, the evidence of record does 
not reveal manifestations of migraine-type headaches that 
more closely approximates the criteria for a disability 
rating in excess of the veteran's current 10 percent 
disability rating.  See 38 C.F.R. § 4.7 (2003).

In brief, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that an increased 
rating is not warranted.  The Board notes that when the 
preponderance of the evidence is against a claim, the 
benefit-of-the-doubt rule is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2002).

Finally, the Board notes that the veteran indicated in 
correspondence that his disability had worsened and that he 
felt that he was entitled to a 20 percent disability rating.  
He also indicted that headaches prevented him from going to 
work at times.  The Board has no reason to doubt that the 
veteran's service-connected disability causes him discomfort 
and may limit his efficiency in certain tasks.  This, 
however, does not present an exceptional or unusual 
disability picture and is not reflective of any factor that 
takes the veteran outside of the norm.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's disability picture does not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (2003).


ORDER

An increased rating for post-concussion syndrome is denied.



	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



